      Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NEW YORK

------------------------------------------------------------X
                                                            :
 UNITED STATES OF AMERICA,                                  :
                                                            :
                                                            :
 v.                                                         :   18-CR-108-EAW
                                                            :
 ROBERT C. MORGAN, et al.                                   :
                                                            :
                                     Defendants.            :
                                                            :
                                                            :
------------------------------------------------------------x

  ROBERT C. MORGAN’S SUBMISSION REGARDING SCOPE AND CONDUCT OF
  EVIDENTIARY HEARING ON GOVERNMENT’S COMPLIANCE WITH RULE 16
              AND DEFENDANTS’ SPEEDY TRIAL MOTIONS
       Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 2 of 17




                                               TABLE OF CONTENTS
                                                                                                                                  Page

I.      PRELIMINARY STATEMENT ........................................................................................ 1

II.     ARGUMENT ...................................................................................................................... 2

        A.        The Government Bears the Burden to Show It Has Not Violated the Speedy
                  Trial Act by Failing to Meet the Court’s Discovery Deadlines. ............................. 2

        B.        The Government Must Show by a Preponderance of the Evidence That It
                  Has Not Violated the Speedy Trial Act by Failing to Meet Court-Imposed
                  Discovery Deadlines. .............................................................................................. 4

III.    SCOPE OF HEARING ....................................................................................................... 5

        A.        May 2018 Search Warrants and Process ................................................................. 6

        B.        Taint Team and Privileged Documents Seized ....................................................... 7

        C.        Failure to Produce Discovery from Three Computers ............................................ 9

        D.        Todd Morgan’s iPhone ......................................................................................... 10

        E.        Government’s Response to Metadata Issues Raised by the Defense .................... 10

        F.        Other Categories of Discovery.............................................................................. 13

IV.     CONCLUSION ................................................................................................................. 14




                                                                  i
       Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 3 of 17




                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)

Cases

Boluk v. Holder,
   642 F.3d 297 (2d Cir. 2011).......................................................................................................3

Campbell v. United States,
  365 U.S. 85 (1961) .................................................................................................................2, 3

United States v. Bert,
   814 F.3d 70 (2d Cir. 2016).................................................................................................1, 4, 5

United States v. Coleman,
   170 F. Supp. 2d 321 (N.D.N.Y. 2001) .......................................................................................5

United States v. Giambrone,
   920 F.2d 176 (2d Cir. 1990)...................................................................................................4, 5

United States v. Gotti,
   244 F. Supp. 2d 120 (E.D.N.Y. 2003) .......................................................................................4

United States v. Hernandez,
   863 F.2d 239 (2d Cir. 1988).......................................................................................................4

United States v. Heyward,
   No. 10-cr-84, 2010 WL 4484642 (S.D.N.Y. Nov. 9, 2010) ......................................................4

United States v. N.Y., New Haven & Hartford R.R. Co.,
   355 U.S. 253 (1957) ...................................................................................................................3

United States v. Taylor,
   487 U.S. 326 (1988) ...............................................................................................................1, 4

United States v. Tzolov,
   642 F.3d 314 (2d Cir. 2011).......................................................................................................4

Rules

Fed. R. Crim. P. 16(a)(1)(A) ..........................................................................................................13




                                                                    ii
     Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 4 of 17




                             I.      PRELIMINARY STATEMENT

       On January 28, 2020, the Court scheduled an evidentiary hearing, beginning on March 30,

2020, “regarding the government’s compliance with its Rule 16 discovery obligations and the

defendants’ anticipated motion to dismiss on speedy trial grounds.” Dkt. 202 at ¶ 2. In advance of

that hearing, the Court ordered the defendants to “submit briefs regarding the scope and conduct of

the evidentiary hearing, including but not limited to their respective positions on the applicable

burden and standard of proof.” Id.

       Burden and Standard of Proof. As the only party with access to information about the

Rule 16 discovery materials in its possession, the government bears the burden of proving, by a

preponderance of the evidence, that it complied with Court-ordered production deadlines and thus

did not violate the Speedy Trial Act. Similarly, if the government argues that the superseding

indictment should not be dismissed with prejudice, it must prove by a preponderance of the

evidence that any lapses in its discovery processes do not reflect the sort of “‘truly neglectful

attitude’” toward its Rule 16 obligations that would warrant dismissal with prejudice. United States

v. Bert, 814 F.3d 70, 80-81 (2d Cir. 2016) (quoting United States v. Taylor, 487 U.S. 326, 338 (1988)).

       Scope of Hearing. For each of the six areas of discovery compliance about which there is

evidence lacking in the record—ranging from the creation and application of search terms to the

incomplete (and in many instances non-existent) productions of electronic data and metadata—the

Court should order the government to produce relevant documents and to identify and make

available for testimony appropriate witnesses. This evidence will assist the parties and the Court

in determining whether the government timely produced all Rule 16 discovery material in its

possession and, if not, whether its failure to do so was part of a “‘pattern of neglect’” militating

“in favor of dismissal with prejudice.” Id. (quoting Taylor, 487 U.S. at 339).




                                                  1
     Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 5 of 17




                                       II.     ARGUMENT

       A.      The Government Bears the Burden to Show It Has Not Violated the Speedy
               Trial Act by Failing to Meet the Court’s Discovery Deadlines.

       Mr. Morgan is not aware of any case that specifically addresses which party has the burden

of proof at an evidentiary hearing on a defendant’s motion to dismiss an indictment on speedy trial

grounds where evidence regarding the status of the government’s Rule 16 discovery efforts is

essential to the determination of that motion. However, cases confronting analogous situations

suggest that a burden-shifting framework is appropriate here—a framework under which, after Mr.

Morgan makes (as he has already made in this case) a prima facie showing that the government

failed to produce all Rule 16 discovery material in its possession by July 31, 2019, the government

bears the burden to demonstrate that it did, in fact, timely produce all discovery material in its

possession as of that date.

       The initial question presented for the Court’s decision is whether the government violated

the Speedy Trial Act. Mr. Morgan has made a prima facie showing that the speedy trial clock

began to run on August 1, 2019 because the government failed to produce all Rule 16 material in

its possession by the July 31, 2019 deadline set by Magistrate Judge Schroeder. Because the

determination of the question whether the government completed production of the Rule 16

material in its possession by the July 31, 2019 deadline largely turns on facts uniquely within the

purview of the government, the burden has shifted to the government to demonstrate that it did not

violate the Act. The Supreme Court has held that where a judge is conducting an inquiry that is

“not an adversary proceeding in the nature of a trial,” but rather “simply a proceeding necessary

to aid the judge to discharge the responsibility laid upon [her] to enforce [an evidentiary] statute,”

it is the government that bears the burden of producing relevant evidence in its knowledge or

possession. Campbell v. United States, 365 U.S. 85, 95-96 (1961) (holding that the district court’s



                                                  2
     Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 6 of 17




determination that the defendant bore the burden of showing he was entitled to evidence under the

Jencks Act was “erroneous” and that, where the defendant makes a “prima facie case of [his]

entitlement to a statement,” the government is required “to come forward with evidence to answer

that case”).

        This burden-shifting framework accords with the “ordinary rule, based on considerations

of fairness, [which] does not place the burden upon a litigant of establishing facts peculiarly within

the knowledge of his adversary.” United States v. N.Y., New Haven & Hartford R.R. Co., 355 U.S.

253, 256 n.5 (1957); see also Campbell, 365 U.S. at 96 (holding that, where “the Government ha[s]

the advantage over the defense of knowing” certain information and where the government—and

not the defense—has that information in its possession, the government is “clearly required” to

produce the information); Boluk v. Holder, 642 F.3d 297, 303 (2d Cir. 2011) (noting, in an

immigration case, that “the party in the best position to present the requisite evidence should bear

the burden of proof” and that the burden of proof should be allocated to the party that “in general

is in a better position to come forward with evidence” (internal quotation marks omitted)).

        Here, Mr. Morgan’s motion to dismiss the superseding indictment, together with the

discovery status reports that Mr. Morgan and the government provided to the Court in December

2019 and January 2020, make a prima facie showing that the government failed to meet the Court-

imposed Rule 16 discovery deadline of July 31, 2019 and, as a result, that it violated Mr. Morgan’s

speedy trial rights. See Dkts. 157, 195, 197, 217. Accordingly, the burden is now on the

government—the only party that knows what it has, and has not, done to review and produce Rule

16 discovery materials in its possession—to put on evidence sufficient to rebut that showing.

        Equally, if the government takes the position that dismissal in this case should be without

prejudice, it is its burden to show that its failure to produce all Rule 16 discovery materials in its




                                                  3
     Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 7 of 17




possession by July 31, 2019 was not reflective of a “‘truly neglectful attitude’” toward its Rule 16

obligations. United States v. Bert, 814 F.3d 70, 80-81 (2d Cir. 2016) (quoting United States v. Taylor,

487 U.S. 326, 338 (1988)). Here again, Mr. Morgan has made a prima facie showing that the

government’s ongoing failure to adhere to Court-ordered deadlines, regular mischaracterization of

the evidence in its possession, and inability to produce all the items seized in a search that occurred

18 months ago reflects a “cavalier attitude toward speedy trial rights” that warrants dismissal with

prejudice, United States v. Giambrone, 920 F.2d 176, 182 (2d Cir. 1990). See Dkt. 217. And, just

as the government is the only party that knows what steps it has taken to review and produce Rule

16 discovery materials in its possession, the government also is the only party in possession of

critical evidence tending to show whether its repeated failures to meet Court-ordered discovery

deadlines were “isolated unwitting violations,” Taylor, 487 U.S. at 339, or if, instead, they were

the product of “bad faith or a pattern of neglect” by the United States Attorney’s Office for the

Western District of New York, United States v. Hernandez, 863 F.2d 239, 244 (2d Cir. 1988).

       B.      The Government Must Show by a Preponderance of the Evidence That It Has
               Not Violated the Speedy Trial Act by Failing to Meet Court-Imposed Discovery
               Deadlines.

       The standard by which the government must prove that it produced all Rule 16 discovery

materials in its possession as of July 31, 2019 and, thus, that it did not violate the Speedy Trial Act,

is a preponderance of the evidence. See United States v. Gotti, 244 F. Supp. 2d 120, 125 (E.D.N.Y.

2003) (stating that “rulings on pretrial motions in criminal cases” are based on a preponderance-of-

the-evidence standard (internal quotation marks omitted)); see also United States v. Tzolov, 642 F.3d

314, 318 (2d Cir. 2011) (noting that the standard in a dispute over proper venue is a preponderance

of the evidence); United States v. Heyward, No. 10-cr-84, 2010 WL 4484642, at *1 (S.D.N.Y. Nov.

9, 2010) (applying a preponderance standard on a Rule 12 motion to dismiss an indictment).




                                                   4
     Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 8 of 17




        Similarly, to avoid dismissal of the indictment with prejudice, the government must

demonstrate by a preponderance of the evidence that its failures to comply with basic discovery

obligations, which began before the speedy trial clock started to run and continue to this day, do not

reflect a “lackadaisical attitude on the part of the government attorney in charge of the case [and] a

pattern of dilatory practices on the part of the United States Attorney’s [O]ffice.” See Giambrone,

920 F.2d at 180, 182 (upholding a dismissal with prejudice where the United States Attorney’s Office

for the Western District of New York twice failed to raise or try to meet Speedy Trial Act deadlines);

see also Bert, 814 F.3d at 80-81 (“A factually supported finding of a pattern of neglect” by the

government “may alone suffice to tip the ‘facts and circumstances’ factor [of the dismissal with or

without prejudice test] in favor of dismissal with prejudice.”); United States v. Coleman, 170 F.

Supp. 2d 321, 326-27 (N.D.N.Y. 2001) (dismissing an indictment with prejudice on the basis of the

amount of unexcludable time under the Speedy Trial Act and the government’s “‘extremely lax’

attitude toward the requirements of the Act”).

                                  III.     SCOPE OF HEARING

        With regard to the scope and conduct of the evidentiary hearing scheduled to begin on

March 30, 2020, Mr. Morgan suggests the following procedure in an effort to facilitate an orderly

and efficient hearing by (1) assisting the parties in their preparation for, and the Court in its conduct

of, that hearing; and (2) ensuring that appropriate witnesses are present:

        •   For each of the six topics listed below, the Court should order the government to identify
            appropriate witnesses and to produce relevant documents by March 16, 2020, with an
            ongoing obligation thereafter to supplement its list of witnesses and its production of
            documents.

                o The Court should order the government to identify, as to each of the evidentiary
                  topics listed below, the specific witness(es) with knowledge on a given topic.

        •   By March 23, 2020, the defendants will identify for the government the witnesses on
            the government’s list whom they may wish to examine at the evidentiary hearing.



                                                   5
        Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 9 of 17




                 o To the extent that the government identifies additional witnesses after March
                   16, 2020 as part of its ongoing obligation to supplement its initial list, the
                   defendants will notify the government as soon as practicable whether they may
                   wish to examine those additional witnesses.

         •    The Court should order the government to make available for testimony at the
              evidentiary hearing those witnesses identified by the defendants.

         The six topics listed below are narrowly tailored to adduce the evidence that is lacking in

the record. Testimony from government witnesses on these topics will assist the parties and the

Court in assessing whether the government timely produced all Rule 16 discovery material in its

possession and, if not, whether its failure to do so was part of a “pattern of neglect.”

         A.      May 2018 Search Warrants and Process

                 1.      Documents sufficient to show any protocols for execution of the May 2018
                         search warrant at the offices of Morgan Management.

                 2.      The agency (or agencies) and agents responsible for conducting the May
                         2018 search of the offices of Morgan Management.

                 3.      Chain of custody materials, including but not limited to:

                         a)       For each device and category of material, the agency (or agencies)
                                  and agent(s) responsible for processing devices and materials seized
                                  pursuant to the May 2018 search warrant; 1 and

                         b)       The location(s) of imaged devices prior to, during, and after
                                  processing.

                 4.      Information regarding the creation and use of search terms (both the 2018
                         Search Terms and the 2019 Search Terms), including but not limited to:

                         a)       Who was involved in the development of the search terms;

                         b)       The extent of any guidance about, or oversight over, the development
                                  of search terms by the U.S. Attorney’s Office;

                         c)       How the terms were selected;



    1
         The record on this point is unclear and incomplete. See Dkt. 216-7 at 15:5-23 (1/27/20 Tr.) (government
    stating that FHSA agents processed three computers but adding that “[s]ome were FBI”); see also Dkt. 157-1 at
    86–97 (FBI Inventory Receipt and Summary Chart for each device).



                                                       6
    Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 10 of 17




                       d)       The steps, if any, taken to develop search terms intended to capture
                                exculpatory or Brady material;

                       e)       The date the 2018 Search Terms and 2019 Search Terms were
                                created;

                       f)       The date(s), if any, that the 2018 Search Terms and 2019 Search
                                Terms were applied to each seized device:

                                (1)      Five computers from which the government made a partial
                                         production on August 8, 2019;

                                (2)      Three computers from which the government initially
                                         produced records on December 13, 2019 (Kristey
                                         Trombley’s desktop, Michael Tremiti’s laptop, and Paul
                                         White’s laptop);

                                (3)      Todd Morgan’s iPhone; and

                                (4)      Robert Morgan’s iPhone.

                       g)       Quality control or review, if any, undertaken to confirm: (i) accuracy
                                of hits; (ii) false hits; and (iii) metadata fields searched after
                                application of search terms; and

                       h)       Any and all search term hit reports.

             5.        For each seized device, an explanation of how search terms were applied,
                       including: the agency (or agencies) and agent(s) that ran the search terms;
                       the program used (e.g., Nuix, Relativity); the metadata fields searched for
                       search term hits; and the exclusion, if any, of documents that hit on search
                       terms. 2

             6.        Documents sufficient to show Rule 16 or electronic document review
                       protocols, if any, and whether and how they were followed.

      B.     Taint Team and Privileged Documents Seized 3

             1.        Documents sufficient to show the taint team review protocol, if any.



2
     Here, too, the record is incomplete. For example, the government has referred to “additional metadata fields
that were not produced because they were not called for in the production protocol” without identifying what
fields those are. Dkt. 216-7 at 23:4-16 (1/27/20 Tr.); see also id. at 14:17-24, 23:15-19 (discussion of agents who
searched devices and the government’s dual use of the Nuix and Relativity platforms).
3
    Shortly before filing this submission, Mr. Morgan received the government’s letter of February 14, 2020
regarding “an issue . . . with respect to the filtering of potentially-privileged documents.” Dkt. 243 at 1. Based


                                                      7
Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 11 of 17




              2.       Information regarding the creation and use of privilege search terms,
                       including but not limited to:

                       a)        Who was involved in the development of the search terms;

                       b)        How the terms were selected;

                       c)        The date the terms were created;

                       d)        The date, if any, the privilege search terms were applied to each
                                 seized device:

                                 (1)      Five computers from which the government made a partial
                                          production on August 8, 2019;

                                 (2)      Three computers from which the government initially
                                          produced records on December 13, 2019 (Kristey
                                          Trombley’s desktop, Michael Tremiti’s laptop, and Paul
                                          White’s laptop);

                                 (3)      Todd Morgan’s iPhone; and

                                 (4)      Robert Morgan’s iPhone.

                       e)        The volume of documents that hit on one or more privilege search
                                 terms;

                       f)        The current status of the taint team’s privilege review; and

                       g)        Whether the privilege terms were applied before or after the 2018
                                 Search Terms or 2019 Search Terms were applied.

              3.       The protocol and search terms, if any, that the taint team used to identify
                       exculpatory or Brady material within the potentially privileged documents
                       that hit on one or more privilege search terms.

              4.       Information regarding steps taken by the government since December 17,
                       2019 (i) to evaluate privilege claims over the list of 25 entities owned or
                       controlled by Mr. Morgan that his counsel provided to the government, and
                       (ii) to produce those privileged documents to Mr. Morgan. 4


on the representations in that letter, Mr. Morgan intends to seek a separate hearing regarding the disclosure of
potentially privileged information to the trial team in this matter.

4
    On December 16, 2019, Mr. Fabian told Gibson Dunn that if Mr. Morgan provided “a list of entities for
which [he] claims to hold privilege,” the government would “evaluate the privilege claims with due diligence and
respond accordingly.” Dkt. 157-1 at Ex. 9 (Email from AUSA Fabian to Gibson Dunn (Dec. 16, 2019, 7:09 PM)).
The next day, Gibson Dunn provided a list of 25 entities identified in the superseding indictment and civil forfeiture
complaint as entities owned or controlled by Mr. Morgan. See id. (Email from Joel Cohen to AUSA Fabian and


                                                       8
    Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 12 of 17




      C.     Failure to Produce Discovery from Three Computers

             1.      Information regarding the discovery of the deficiencies, including but not
             limited to:

                      a)       How and when the government discovered that the three computers
                               had not been produced to the defense; 5 and

                      b)       Who made the discovery.

             2.       Describe the steps, if any, that were taken at the time of discovery to confirm
                      that all other devices had been produced, and to redress the deficiencies.

             3.       Information regarding notifying a supervisor of the delay in providing
                      discovery to the defense, 6 including but not limited to the following:

                      a)       Who informed a supervisor that there had been a delay in providing
                               Rule 16 discovery to the defendants;

                      b)       The date upon which any supervisor was informed of the delay;

                      c)       The identity of any supervisor who was informed of the delay; and

                      d)       Whether and why any such supervisor approved of the delay.

             4.       Identify the steps taken between December 20, 2019 and January 27, 2020,
                      if any, to identify documents contained on the three computers that had not
                      been previously produced. 7




AUSA Penrose (Dec. 17, 2019, 12:37 PM)). The government has yet to respond, notwithstanding the Court’s
January 13, 2020 so-ordered stipulation and protective order protecting privileged documents, see Dkt. 188.

5
    The government has said only that it “identified images of three laptop hard drives that had been seized
during a May 10, 2018 search warrant” on “approximately the same date” that Mr. Morgan filed his Motion for
an Extension of Pretrial Motion Deadlines (i.e., November 15, 2019). Dkt. 143 at 5.
6
    See Dkt. 216-9 at 3 (WDNY USAO discovery policy) (“Any delay in providing discovery under Rule 16
must be approved by a supervisor.” (emphasis added)).

7
     The government has offered contradictory information regarding whether and when it identified not-yet-
produced records on these three computers, and it has not explained how (if at all) it did so. Compare Dkt. 216-
7 at 31:2-8 (1/27/20 Tr.) (AUSA Penrose stating that the government was “independently” seeking to identify
unproduced documents on the three computers), and id. at 30:19-25 (AUSA Penrose stating that the government
had “started that process [but] not completed it”), with id. at 30:3-6 (AUSA Penrose stating that the government
“ha[d] not” identified the documents on the three computers that had not previously been produced).



                                                     9
       Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 13 of 17




         D.     Todd Morgan’s iPhone

                1.       Identify who told Mr. Penrose in February 2019 that the files from Todd
                         Morgan’s iPhone had been reviewed for privilege. 8

                         a)       Describe the steps taken by Mr. Penrose, if any, to confirm whether
                                  the taint team in fact had reviewed the files on Todd Morgan’s
                                  iPhone as of February 2019.

                         b)       Describe the steps taken, if any, to confirm that the files on Todd
                                  Morgan’s iPhone had been produced to Gibson Dunn on behalf of
                                  Robert Morgan.

                2.       Identify when the government discovered that records from Todd Morgan’s
                         iPhone had not been produced to the defense.

                3.       Identify who made that discovery.

                4.       Identify where the government kept Todd Morgan’s iPhone after seizing it
                         in May 2018.

                5.       Identify when and how the government discovered that the taint team had
                         not reviewed the files on Todd Morgan’s iPhone.

                6.       Identify who made that discovery.

                7.       Identify the date upon which Todd Morgan’s iPhone was provided to the
                         taint team.

                8.       Identify (i) the date on which a supervisor at the U.S. Attorney’s Office was
                         notified of the delay in providing files from Todd Morgan’s iPhone to the
                         defense, (ii) who informed a supervisor of this delay, (iii) the identity of any
                         supervisor who was informed of this delay, and (iv) whether and why any
                         such supervisor approved this delay.

         E.     Government’s Response to Metadata Issues Raised by the Defense

         The government has repeatedly responded to the defendants’ assertions regarding missing

metadata by stating that “the metadata does not exist” and therefore cannot “be ‘corrected’ through




   8
        The government said in a supplemental status report on January 24, 2020, and in court on January 27, 2020,
   that it “had been told that the files from [Todd Morgan’s] iPhone had been reviewed for privilege.” Dkt. 216-7
   at 44:18-20 (1/27/20 Tr.); see also Dkt. 197 (stating that AUSA Penrose “was informed in February 2019 that the
   files on [Todd Morgan’s] phone had been reviewed by the government privilege team”).



                                                      10
       Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 14 of 17




an overlay file or otherwise.” Dkt. 197 at 2. The Affidavit of Robert Hyde in Support of Mr.

Morgan’s speedy trial motion (“Hyde Aff.”), see Dkt. 216-10, undercuts the government’s claims.


                1.       For each of the dates and topics identified below, describe the “reasonable
                         efforts” the government “undertook . . . to confirm that the metadata did not
                         exist in the underlying native files,” and identify the specific individuals
                         involved, Dkt. 197 at 2:

                         a)       August 8, 2019 Production

                                  (1)      Describe the process undertaken by the government between
                                           December 6 and December 16, 2019 to review metadata
                                           issues raised by Gibson Dunn and to determine whether
                                           missing metadata was available.

                                  (2)      Describe the date each step occurred and identify who was
                                           involved, including but not limited to the specific agency (or
                                           agencies) and agent(s).

                                  (3)      Describe the steps, if any, taken by the government on or
                                           before December 16, 2019 to review missing metadata (after
                                           Gibson Dunn noted that more than half of the documents in
                                           the production were emails seized and processed by the
                                           government). 9

                                  (4)      Describe the steps taken, if any, to confirm that missing file
                                           extension metadata was not available in the underlying
                                           native files.

                                  (5)      Describe the basis, if any, for the government’s December
                                           16, 2019 representation that missing file extension fields
                                           were “simply a function of the underlying data and how we
                                           received it.” Dkt. 157-1 at Ex. 13 (Email from AUSA
                                           Penrose to Gibson Dunn (Dec. 16, 2019, 6:43 PM)).

                                  (6)      Provide or describe copies of all reports run between
                                           December 6 and December 16, 2019 to confirm that
                                           metadata was unavailable for the August 8, 2019 production,
                                           including the dates any such reports were run.


   9
       As of December 13, 2019, the government had not reviewed DAT files that Gibson Dunn had provided the
   previous week. See Dkt. 157-1 at 9 (¶ 28). However, the government eventually agreed to review the files and,
   on December 16, 2019, agreed to produce an overlay file to correct certain metadata issues. See id. at 12 (¶ 39),
   128; see also Dkt. 157 at 4 n.1.



                                                       11
 Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 15 of 17




                      b)       December 13, 2019 Production

                               (1)      Describe the process undertaken by the government between
                                        December 30, 2019 and January 6, 2020 to review metadata
                                        issues raised by Gibson Dunn and to determine whether
                                        missing metadata was available, including the date each step
                                        was taken and the identity of any agency (or agencies) and
                                        agent(s) involved. 10

                               (2)      Describe the process undertaken by the government to
                                        confirm that missing file extension metadata was not
                                        available in the underlying native files. 11

                               (3)      Describe the basis, if any, for the government’s January 24,
                                        2020 representation that “the underlying files do not contain
                                        the relevant metadata.” Dkt. 197 at 2. 12

                               (4)      Provide or describe copies of all reports run between
                                        December 30, 2019 and January 6, 2020 to confirm that
                                        metadata was unavailable for the December 13, 2019
                                        production, including the dates any such reports were run.

             2.       Identify the government’s “processing software vendor,” Dkt. 197 at 2, and
                      describe this vendor’s role in processing the data and reviewing metadata
                      issues raised by defense counsel.

                      a)       Provide more detail regarding the government’s efforts to
                               investigate metadata issues raised by defense counsel, including but
                               not limited to more information regarding any “examination, . . .
                               research, and conversations with the processing software vendor,”
                               Dkt. 197 at 2, such as the dates on which any such conversations
                               occurred.




10
    On January 6, 2020, the government said it did “not have MD5 Hash values” for 643,920 of the 643,976
documents from the December 13, 2019 production that Gibson Dunn had identified as missing MD5 Hash values.
See Dkt. 195-1 at Ex. 4 (Email from AUSA Penrose to Gibson Dunn (Jan. 6, 2020, 8:24 PM)).

11
    See generally Hyde Aff. at 4 (¶ 15) (stating that 776,792 records were missing file extension metadata, that
717,209 records were missing file size metadata, and that 624 email messages were missing “Date Sent”
metadata).
12
     See also Dkt. 195-1 at Ex. 4 (Email from AUSA Penrose to Gibson Dunn (Jan. 6, 2020, 8:24 PM)) (stating
that the missing MD5 Hash values “don’t exist”).



                                                    12
    Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 16 of 17




        F.      Other Categories of Discovery

        There are at least three other categories of discovery for which there is no or minimal

information in the record: (1) oral statements by the defendants; (2) the “Hill Server”; and (3)

meetings involving government agents and a grand jury subpoena recipient in November and

December 2019. Thus, Mr. Morgan requests more information regarding:


                1.       Rule 16 oral statements by the defendants. 13

                2.       Information regarding the Morgan Management server at the home of Larry
                         Hill, former Chief Financial Officer of Morgan Management, including but
                         not limited to:

                         a)       The date the government learned of this server;

                         b)       The date the government took possession of this server; 14

                         c)       The agency (or agencies) and agent(s) involved in taking possession
                                  of this server; and

                         d)       The date the government first accessed information or records stored
                                  on this server.

                3.       Information regarding meetings between agents and a grand jury subpoena
                         recipient—a former Morgan Management employee—on November 20,
                         2019 and December 5, 2019, including but not limited to:

                         a)       Which agent(s) attended which meetings;

                         b)       The subject matter of those meetings, including but not limited to
                                  whether there were discussions regarding any documents produced
                                  by that grand jury subpoena recipient; and



   13
        For example, the government recently disclosed, for the first time, alleged statements made by Mr. Morgan
   on May 15, 2018 regarding the passcode to his cellphone. See Dkts. 205-1 at 2, 205-2 at ¶ 5 (Government’s Sur-
   Reply to Defendant Robert C. Morgan’s Motion for Return of Property and supporting affidavit). Meanwhile,
   Rule 16—not to mention the U.S. Attorney’s Office’s own discovery policy—requires disclosure of Rule 16
   material, including a defendant’s oral statements, “as near the time of arraignment as possible but not later than
   the discovery date set by the Court” and “encourage[s]” disclosure “at or before arraignment.” Dkt. 216-9 at 1-
   3, 15 (WDNY USAO discovery policy); see also Fed. R. Crim. P. 16(a)(1)(A) (requiring the government to
   disclose “the substance of any relevant oral statement made by the defendant”).

   14
        The government has said only that it took “possession of the server in October” 2019. Dkt. 157-1 at 124.



                                                        13
    Case 1:18-cr-00108-EAW-HKS Document 244 Filed 02/14/20 Page 17 of 17




                       c)      The agency (or agencies) and agent(s) with knowledge of any
                               production made in response to this grand jury subpoena.

                                     IV.     CONCLUSION

       For the reasons set forth herein, Robert C. Morgan hereby requests that the Court require

the government (1) to prove, by a preponderance of the evidence, that it produced all Rule 16

discovery materials in its possession by July 31, 2019—and thus that it did not violate the Speedy

Trial Act—and that any lapses in its discovery processes do not reflect the sort of “truly neglectful

attitude” toward its Rule 16 obligations that would warrant dismissal of the superseding indictment

with prejudice; and (2) to identify witnesses and documents sufficient to address the evidentiary

topics and questions described herein no later than March 16, 2020.



Dated: February 14, 2020
       New York, New York
                                              GIBSON, DUNN & CRUTCHER LLP



                                              By:         /s/ Joel M. Cohen
                                                    Joel M. Cohen
                                                    Lee G. Dunst
                                                    Zainab N. Ahmad
                                                    Caitlin Walgamuth


                                                    200 Park Avenue
                                                    New York, NY 10166-0193
                                                    Telephone: 212.351.4000

                                                    Attorneys for Defendant Robert C. Morgan




                                                 14
